Smith, J.,
delivered the opinion of the court.
This- case is before this court a second time. On the first appeal it was sought to have this court declare unconstitutional *834section 7, c. 73, p. 59, of tbe Acts of 1908, because in violation, of section 234 of tbe Constitution of 1890. Tbe court beld to tbe view that tbe act of 1908, in section 7 of above chapter, did not violate tbe above section, and tbe case is reported, 95 Miss. 168, 48 South. 183.
On this second appeal it is sought to have tbe section declared unconstitutional because in violation of section 71 of tbe constitution. This section declares that: “Every bill introduced into tbe legislature shall have a title, and tbe title ought to indicate clearly tbe subject-matter or matters of tbe proposed legislation. Each committee to which a bill may be referred shall express, in writing, its judgment of tbe sufficiency of tbe title of tbe bill, and this, too, whether tbe recommendation be that tbe bill do pass or do not pass.”
When we examine tbe title of chapter 73 of Laws 1908 and compare it with tbe requirements of tbe above section of tbe constitution, it is seen that it- is in plain violation of tbe letter and purpose of the constitutional provision, in so far as section 7 of tbe act is concerned. Thus, tbe act in question is entitled “An apt to amend sections 3778, 3789, 3791, 3793, 3810, 3826, 3837, 3840, 3846, 3847, 3849, 3851, 3860, 3866, 3870, 3873, 3876, 3886, and 3875, and to repeal sections 3836 and 3869 of chapter 114, Code 1906.” Let it be here noted that nowhere in tbe title is it indicated that section 3832 of tbe Code is to be amended in any way, and yet section 7 of tbe acts does attempt to amend section 3832, and make of it a materially different section. In other words, tbe title to tbe act should indicate fully what subjects of tbe Code are to be dealt with in the body of tbe act, so that any legislator reading tbe title might, from that, have full knowledge of tbe scope of the-proposed amendments, to tbe end that nothing should be concealed in tbe body of tbe act by a misleading title; and this is tbe purpose sought to be accomplished by section 71 of tbe constitution.
*835We are not to be understood as saying that, when a section or sections of the Code are to be amended, the title must contain .each specific section to be amended; but, where the title makes no other reference to the subject of the act than by sections of the Code to be amended or repealed, then no other sections than those named in the title can be dealt with in the body of the net The title to this act specifies the sections proposed to be amended, and it was violative of the constitution to deal with any but those named.
We are bound to hold that second 7 of chapter 73 of the Laws •of 1908 is in violation of the constitution, and therefore void. In the case of Sample v. Town of Verona, 94 Miss. 264, 48 South. 2, this court has already said that this provision of our •constitution is mandatory.

Reversed and remanded.

Mayes, L, dissented.